DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Applicants Response, filed 3/2/2018, with respect to the Non-Final Office Action have been fully considered and are persuasive.  All previous objections and rejections have been withdrawn.
Allowable Subject Matter
Claims 1-4, 6-10, 12-17 and 31-34 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:   The allowable subject matter is as follows. 
Regarding claims 1 and 31:  The prior art fails to disclose or render obvious all of the limitations of claims 1 and 31 in combination with four vertically orientated pull wire holes disposed at 90 degree angles.
The prior art fails to disclose or render obvious all of the limitations of claims 7 in combination with a first and second set of arms corresponding to the first link and a third and fourth set of arms corresponding to the second link. Each link has 4 arms extending vertically at approximately 90 orientations. Each arm then operably connects to the circumferential base via the cylindrical pivot bosses.
Regarding claims 10 the prior art fails to disclose or render obvious all of the limitations of claims in combination with yokes coupled to the links and further links coupled to the yokes.
Regarding claim 31:  the prior art fails to disclose or render obvious all of the limitations of claim 31 in combination with four cylindrical pivot bosses which extend laterally from the base in 90 degree intervals along with a first and second set of arms which extend from a first ring. 
Regarding claim 32: the prior art fails to discloses or render obvious all of the limitations of claim 32 in combination with  four vertically orientated pull wires holes disposed at 90 degree intervals within the base of the yoke.
Regarding claim 33: the prior art fails to disclose or render obvious all of the limitations of claim 33 in combination with the end effector extending from a distal end of the tool through a central opening in the yoke.
Regarding claim 34: the prior art fails to disclose or render obvious all of the limitations of claim 34 in combination with multiple joints coupled to the first joint and a drive shaft extending through the central opening. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA J. STICE whose telephone number is (303)297-4352.  The examiner can normally be reached on Monday - Friday 7:30am -4pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAULA J. STICE
Primary Examiner
Art Unit 3792



/PAULA J STICE/Primary Examiner, Art Unit 3792